Citation Nr: 0611995	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
both upper and lower extremities, as secondary to service-
connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in July 2004, and a 
substantive appeal was received in July 2004.  The veteran 
and his wife testified at a Board video conference hearing in 
August 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming entitlement to service connection for 
peripheral neuropathy of both his lower and upper 
extremities, due to his service-connected diabetes mellitus 
type II.  The veteran was awarded service connection for 
diabetes mellitus in December 2002.  His current claim was 
filed in January 2003.  A January 2003 VA treatment record 
indicated that the veteran's neuropathy was slightly 
worsening and the examiner opined that it could be due to his 
diabetes as there was no other explanation for increased 
neuropathy.  

The veteran was afforded a VA examination in April 2003.  The 
examiner found that the veteran's peripheral neuropathy was 
most likely due to excessive alcohol intake since the 
peripheral neuropathy began about 9 years prior to the 
veteran's diagnosis of diabetes mellitus type II.  However, 
the examiner opined that any worsening of the veteran's 
peripheral neuropathy from this point on should be considered 
due to his diabetes mellitus.  In an addendum, the examiner 
stated that the veteran's peripheral neuropathy had not 
progressed since previous VA testing done in April 2000 prior 
to the veteran's diagnosis of diabetes mellitus type II; and 
thus, any current symptoms from peripheral neuropathy were 
due to alcohol use and not diabetes mellitus, but he 
reiterated that further worsening of the veteran's peripheral 
neuropathy starting from now could be attributed to diabetes 
mellitus.  

The veteran in his July 2004 substantive appeal and August 
2005 hearing testimony stated that his peripheral neuropathy 
has been aggravated and worsened by his diabetes mellitus 
since the April 2003 examination.  In his hearing testimony, 
the veteran referenced that after the VA examination, he 
received further treatment for his peripheral neuropathy 
through the VA Arkansas Medical Health Care System.  
Specifically, in April and May 2003, he was given an increase 
in medication to treat his neuropathic pain.  Further, in May 
2003 he was seen for his feet and in September 2004, it was 
suggested that he use crutches.  Lastly, in January 2005, 
Ménière's testing was done at the VA.  Thus, the Board finds 
that treatment records from the VA Arkansas Medical Health 
Care System from April 2003 to the present are necessary in 
order to render a decision and, thus, such records should be 
requested to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(1). 

Since the April 2003 VA examination report indicated that any 
worsening from that point on of the veteran's peripheral 
neuropathy would be due to his service-connected diabetes 
mellitus and the veteran has reported worsening of the 
disability, the Board finds that another VA examination is 
necessary to determine whether the veteran's peripheral 
neuropathy has worsened or been further aggravated since the 
last VA examination to fully meet the requirements of 
38 C.F.R. § 3.159(c)(4). 

The Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is 
remanding this case to get additional treatment records 
and another VA examination, it is reasonable to give 
additional VCAA notice to comply with Dingess.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet.App. Mar. 3, 
2006).  

2.  Obtain VA treatment records from the 
Arkansas Medical Health Care System from 
April 2003 to the present. 

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain whether his 
peripheral neuropathy has been aggravated 
by, his service-connected diabetes 
mellitus type II.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
tests should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
peripheral neuropathy has been 
chronically worsened by the veteran's 
service-connected diabetes mellitus type 
II.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
veteran's peripheral neuropathy, as 
secondary to his service-connected 
diabetes mellitus type II is warranted.  
If the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






